DETAILED CORRESPONDENCE
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/14/2022 has been entered.
Response to Amendment
4.	In response to the amendment received on 2/14/2022:
Claims 1-7, 10, and 13-14 are pending in the current application.  Claim 1 has been amended and Claims 8-9, 11-12, and 15-17 are cancelled.
The previous prior art-based rejections have been overcome in light of the amendment.  All changes made to the rejection are necessitated by the amendment.  
Claim Interpretation
5.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
6.	Claim 1 recites “an electrode structure used in an electronic device” but because there is no electronic device recited in the claims, this is seen as an intended use. Please see MPEP 2111.02 regarding the effect of the preamble.
Claim Rejections - 35 USC § 103
7.	Claim 1-7, 10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over McElrath US PG Publication 2004/0197638 in view of Hondo US PG Publication 2013/0214210 as evidenced by Fischel US Patent 9,337,474.
Regarding Claims 1, 2, 7, 10, 13, and 14, McElrath discloses an electrode structure used in an electronic device (a polymer electrolyte fuel cell having two electrodes, at least one electrode with the claimed electrode structure, para 0015) meeting Claims 13 and 14), the electrode structure (electrode substrate) comprising a powdered electrode material comprising a catalyst-supporting carbon in which a catalyst (platinum, a noble metal, para 0076) is supported on a carbon support, i.e. nanotubes can be mixed with another form of carbon on which the catalyst has been deposited, para 0081, meeting Claim 10) and the powdered electrode material is disposed in a single-wall (meeting Claim 7) nanotube mat/buckypaper, which is a network of nonuniformly oriented carbon nanotubes (buckypaper is exemplified in para 0018, which Fischel explains is a randomly entangled fibrous nonwoven mat, col 26, lines 26-30) having an average length greater than 50 nm (para 0058) which encompasses and fully overlaps the claimed range of an average length of at least 8 µm and not more than 30 µm (see Fig. 1; paras 0085-0091.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that 'suitable protection' is provided if the protective layer is 'about' 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant's] claimed range."). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).
McElrath fails to specifically disclose that the carbon nanotubes have a volume resistivity of not more than 2 × 10-2 Ω⸳cm and that the G/D ratio of the carbon nanotubes is at least 50 (as measured by Raman spectroscopic analysis).  However, in the same field of endeavor, Hondo discloses carbon nanotubes having an average length of greater than 2 µm (para 0064, overlapping the claimed range) used to add conductivity to an electrode and providing excellent conductivity due to having a volume resistivity of at least 1 × 10-4 Ω⸳cm up to 1 × 10-2 Ω⸳cm (in order to exhibit particularly excellent conductivity even when using a small amount of nanotubes, para 0050) and a G/D ratio of preferably 50 to 150 (in order to exhibit higher degree -2 Ω⸳cm and a G/D ratio of the carbon nanotubes is at least 50 (meeting Claim 2) because Hondo teaches that nanotubes having these properties are of high quality and have particularly excellent electrical conductivity.
Regarding Claim 3, McElrath exemplifies a fuel cell having an anode using catalyst ink that was added to 10 wt% single wall nanotubes (paras 0147-0148) and so it would be obvious to a person having ordinary skill in the art before the effective filing date to apply this loading to any embodiment of McElrath modified by Hondo since the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).  Further, “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding Claim 4, the free-standing electrode consisting of the SWNT mat and catalyst ink of McElrath does not have a resin binder.
Regarding Claim 5, the free-standing electrode consisting of the SWNT mat and catalyst ink of McElrath does not have a a current collector.
Regarding Claim 6, McElrath recites in para 0097 that SWNTs have a high aspect ratio, and if they are generally about 0.7 nm to about 3.5 nm in diameter, and the length is at least 50 nm (para 0058), than the skilled artisan would be capable of selecting any length of SWNTs over e.g. 350 nm and result in an aspect ratio of at least 100.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Response to Arguments
8.	Applicant's arguments with respect to the claims are based on the claims as amended.  The amended claims have been addressed in the new rejection above.  
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lu US PG Publication 2018/0108919 discloses an electrode structure used in an electronic device (a polymer electrolyte fuel cell having at least one electrode with the claimed electrode structure, para 0015), the electrode structure (electrode substrate) comprising a powdered electrode material comprising a catalyst-supporting carbon in which a catalyst (platinum, a noble metal) is supported on a carbon support, ie. a powdered platinum catalyst 126 (which can be a carbon-platinum alloy with platinum at the surface, para 0026, which is considered carbon-supported platinum or catalyst-supporting carbon) and the powdered electrode material is disposed in a network of nonuniformly oriented carbon nanotubes 136 (see Fig. 3) having an outer diameter of 10 nm to 300 nm and a height (length) of  0.2 µm to 30 µm (see e.g. Figs. 1, 3; paras 0004, 0018, 0021-0026, 0040), dimensions which would result in an aspect ratio range encompassing the claimed range of at least 100, the average length (height) being a range that encompasses the claimed range of at least 8 µm and not more than 30 µm.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6-3; Alt Fri 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729